DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Response to Amendment
	In view of the amendments to Claim 1 and cancellation of Claim 4, the previous prior art rejections directed to the claims are maintained with revised mappings and rationales as necessitated by the amendments.  
	In view of the cancellation of Claim 4, the previous §112(b) rejections directed to the claims are withdrawn.  In view of the amendments to Claim 1, a new §112(b) rejection is directed to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrases “material selected from a group of carbon, wood, stone…” and “a surface of the deposition layer is formed in the substantially same shape as the second surface of the resin layer” and “thin layer” render the claim indefinite.  It is unclear as to what how wood, which comprises largely carbon, is different from carbon, which is a broader category of materials in the same group.  Additionally, it is unclear as to what parameters and tolerances constitute a layer having “the same surface pattern”, “formed in the substantially same shape” as another surface, nor does “thin layer”.  Namely, it is unclear as to what tolerances in difference in shape, regarding relative size and curvature, constitute two items having a substantially same shape, or what range of thicknesses constitute being considered “thin”.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrases render the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the first phrase to mean that carbon includes wood amongst other materials, and is unable to apply prior art to the aforementioned limitations of the second phrase.

In addition to the rejections set forth above, Claims 2-3, 5-7 and 10 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

	Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0258716 (Hannig).
	In regards to Claim 1, Hannig teaches a method for producing a decorated wall or floor panel comprising applying a décor imitating a decorative template onto at least a portion of a plate-shaped carrier, and applying a top layer onto at least a portion of the decor, characterized in that the top layer is provided with a template identical structure by use of an embossing surface which is formed on the basis of provided three-dimensional decor data (Abstract).  Hannig teaches that the carrier comprises a thermoplastic plastic selected from polyethylene, polymethyl methacrylate, polycarbonate, polyethylene terephthalate, or mixtures and copolymerizates thereof (Claim 2), and additionally teaches that a primer such as a mixture based on urethane acrylate can be applied to the carrier (¶48), which is advantageous for an application of the décor, with improved adhesion of the applied décor on the carrier surface coated with the primer, which offer the advantage of good adhesion to both the carrier and the decorative layer (¶49) – corresponding to a replica film of a real material, comprising a base material layer, wherein a resin layer is disposed on the base material layer, wherein the resin layer has a first surface facing the base material layer and a second surface opposite the first surface (instant Claim 1), wherein the base material layer contains at least one selected from the group of polymethyl methacrylate, polycarbonate, and polyethylene terephthalate (instant Claim 2), wherein the resin layer includes urethane acrylate (instant Claim 6).  Hannig additionally teaches that the panels In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

	Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0258716 (Hannig) in view of United States Patent Application Publication No. US 2018/0043669 (Kayahara).
In regards to Claim 3, Hannig teaches a decorated wall panel, but does not explicitly teach the thickness of the base material.  
In the same field of decorative layered sheets, Kayahara teaches a sheet that has a surface-protecting layer comprising an ionizing radiation-curable resin, as well as a picture pattern layer, and polyolefin resin (¶¶13-15), wherein the sheet is preferably a sheet formed of a thermoplastic resin, such as PET, PC, and PMMA, or a combination of two or more (¶33), and n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Kayahara also teaches that a picture pattern layer, which gives a desired design to the sheet, is not limited, and can be formed by using inorganic colorants such as titanium white (TiO2), metallic powders such as aluminum powder and bronze powder, and fillers such as silica (¶40), wherein colorants may be used in combination of two or more (¶40) – corresponding to the replica film further comprising a deposition layer disposed on the resin layer and including at least one of metals selected from a group of Al and Sn and combinations thereof, and a ceramic selected from a group of titanium dioxide and silicon dioxide and combinations thereof (instant Claim 7).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to set the thickness of the thermoplastic base material of Hannig to the thickness range of Kayahara.  One skilled in the art would have been motivated by the desire and expectation of improving designability and scratch resistance, as taught by Kayahara, within the base material of Hannig, in order to improve mechanical properties and performance.  Furthermore, one of ordinary skill in the art would have found it obvious to have implemented the picture design layer of Kayahara as the décor layer of Hannig, above the primer layer of Hannig, given that Hannig does not specifically provide materials for the décor layer but teaches 

In regards to Claim 5, Hannig teaches that using three-dimensional décor data, the sheet is embossed using a roller (¶34), or alternatively, using laser structuring with subsequent electroplating with metallic particles, which adheres well due to the roughening (¶36).  Although Hannig does not explicitly teach that the surface pattern of the second surface has grooves and ridges, the grooves being formed 100-250 µm deep from the second surface, Examiner notes that it would have been obvious to one of ordinary skill in the art to utilize the embossing of the primer layer of Hannig, above the carrier layer of Hannig, in order to set a three-dimensional design and allow for better adhesion of the metallic particles of Kayahara, to improve mechanical properties and performance.  Additionally, given that Hannig teaches that the three-dimensional décor data, which is used for the embossing as taught by Hannig, represent the decorative template based on its three-dimensional size, color, structure, etc. that would allow a complete physical or special or at least substantially identical reproduction of the decorative template (¶18).  One of ordinary skill in the art would have found it obvious to have optimized the depth of the embossing to match and mirror the three-dimensional profile of the decorative template, and thus arrived at the grooves formed from embossing being from 100 µm to 200 µm deep from the second surface.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0258716 (Hannig) in view of United States Patent Application Publication No. US 2018/0043669 (Kayahara) as applied to Claims 3, 5, and 7 above, and further in view of United States Patent Application Publication No. US 2003/0021961 (Janulis).
In regards to Claim 10, Hannig in view of Kayahara teach the sheet of instant Claim 7.  Hannig teaches that the top layer can be applied in multiple layers and can comprise a structural layer and protective layer at least partially formed with a radiation curable composition (¶69).  However, Hannig in view of Kayahara does not explicitly teach a print layer disposed on the deposition layer and including at least one selected from a group of urethane-based ink, polyvinyl chloride-based ink, and a combination thereof.
In the same field of applying resins on polymer substrates with oligomeric inks, Janulis teaches primed substrates comprising radiation cured ink jetted images (Abstract), and that the radiation curable primer composition is substantially same as the radiation curable ink composition (¶70), wherein a preferred radiation curable oligomer is a urethane-based oligomer (¶65) which is advantageous for its high molecular weight to be readily soluble (¶68), and preferred ink compositions are preferably aliphatic, wherein polyurethane based is preferred (¶37) – corresponding to a print layer disposed and including urethane-based ink (instant Claim 10).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to have utilized the urethane-based inks of Janulis as the radiation curable ink of Hannig at the top layer.  One of ordinary skill in the art would have been motivated by the desire and expectation of a readily soluble oligomer for ink, as taught by Janulis, within the ink .

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that in view of the new amendment to Claim 1, which claims the limitation of a deposition layer disposed on the resin layer having the substantially same shape in a thin layer, is non-obvious over the prior art as presented (Applicant’s Arguments, Pages 7-8), in particular that the primer of Hannig should have a surface pattern and thus the instant invention as claimed is nonobvious over the prior art (Applicant’s Arguments, Page 8).  Applicant further argues Kayahara’s deficiencies of the resin layer as well as Janulis (Applicant’s Arguments, Pages 8-9). 
In regards to Applicant’s arguments, Examiner notes that in view of the prior art rejections set forth above, Applicant’s arguments are rendered moot.  Furthermore, as noted above, Hannig teaches top layers on top of the primer layers, which correspond to deposition layers; as noted in the §112(b) rejection, the phrase “a surface of the deposition layer is formed in the substantially same shape as the second surface of the resin layer” and “thin layer” render the claim indefinite.  It is unclear as to what parameters and tolerances constitute a layer being “formed in the substantially same shape” as another surface, nor does “thin layer”.  Namely, it is unclear as to what tolerances in difference in shape, regarding relative size and curvature, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  
Additionally, Applicant directs arguments to the alleged deficiencies of the prior art individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  
Applicant has not provided sufficient evidence on the record, either in a declaration, data, or other evidence, to show that the prior art as presented is not prima facie obvious over the claims as set forth.  Applicant has additionally directed arguments to limitations that contain unresolved §112(b) issues as discussed above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784